Auwrrlv11.TEXAS
GROVER SELLERS




                                      ,:'".   "
                                                        ,':
  Mr. T. M, Trimble
  First Assistant Superintendent      ,,.,
                                        ,,,       _, .~   _: ~
  State Department of'Education
  Austin, Texas                                  I
  Dear Sir:              Opinion No, ~0-5813    "
                         Be: Under the facts submitted,may the
                             EqualizationBoard of ,the.Texarlcana,
                             Texas, Public Schools~evaluateand
                             'assessfor taxation monqy.and'se--
                             curities of certain .estatesdeosited
                             in the Texarkana National Bankt
  You have submitted the following question, submitted to you,byMr.
  H. W. Stillwell, Superintendentof the Texarkana schools:
       "The EqualizationBoard duly appointed by the School Board,
       equalized taxes and made i.ts,,report.In,s~ doping,it put on
       the tax roll a certain assessment against three estates
       which it evaluated itself. The assessment~againstthese
       estates was in each caae~for money and~ar securitieswhich
       in the opinion of the~.equalizationBo~ardthe sstate~shad on
       deposit or in safety depasit.boxes~inthe Tcxarkana National
       Bank. It was of thenopinion that each estate had at lea89 as
       much as the Board.includedon theaaaassment,~ The Board did
       not make such assessment againstany other taxpayer or any
       other taxpaying estate in the School District.
       The School Board desires to know whether such assessment on
       the tax roll by the EqualizationBoard is le~galand would
       stand."
   In the case of Burnett vs. Tax Collector,13 S.W. (2d) page 613,
   Judge Gaines of the Supreme Court of Texas said:
       "The,function of the board of equalizationis to correct
       errors in the valuation of property that has been properly
       assessed. It has no power to add to the rolls property not
       previouslyassessed, or to take from them property which they
       embrace, Galveston Co. vs. Gas Company, '72Tex. 509, 10 S.W.
       Rep. 583."
               c
Mr. T. M, Trimble, page 2       0-5813


In the case of Crocker V. Santo Causal IndependentSchool District
et al, 116 S.W. (2d) page 750 the court used the following lan-
wge a
     "The assessment of property ie peculiarlythe duty and res-
     ponsibilityof a tax assessor. The jurisdictionof the com-
     miseionerst court with reference to assessments is confined
     to raising or lowering assessmentsas incident to its duties
     as a board of equalization. It has no power to add property
     to the tax rolls not previously assessed, nor to take property
     from them!
In view of the foregoing authoritiesyou are advised that the ques-
tion propounded by Mr. Stillwell is answered in the negat.ive~.
                                                              The
Board of Equalizationexceded its authority when it added to'the
tax,rolls property not previously assessed.~
                                 Yours very truly
APPROVED FEB. ,l,1944
  GROVER SELLERS                 ATTORNEY GENERAL OF TEXAS
ATTORNEY GENERALSOF TEXAS

                                 BY   C. F. Gibson
CFG:ncd;ml                              Assistant